Citation Nr: 1317069	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to service connection for thigh bone spiral fracture, left hip, claimed as due to service-connected residuals of left ankle fracture, for accrued benefits purposes.

3.  Entitlement to temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence due to thigh bone spiral fracture, left hip, for accrued benefits purposes.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), for accrued benefits purposes. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1967.  He died in June 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision (issued in November 2008) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In April 2010, the appellant testified at a hearing before a Decision Review Officer at the local RO.  The appellant also testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2012.  Transcripts from both hearings are associated with the record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Cause of Death

As noted, the Veteran died in June 2008.  At the time of his death, service connection had been established for the following disabilities: residuals of left ankle fracture; degenerative changes of the right ankle secondary to the left ankle disability; residuals of dislocation of left shoulder; degenerative changes of the right hip; degenerative joint disease of the right knee secondary to the left ankle; and bilateral hearing loss.  

The appellant is seeking to establish service connection for cause of the Veteran's death.  She has asserted that, while visiting relatives in Latvia, the Veteran fell and broke his left leg, which resulted in him being hospitalized and contributed to his death.  The appellant argues that the Veteran's service-connected left ankle disability resulted in him being unable to walk more than a few steps.  She has also asserted that the Veteran frequently fell as a result of his service-connected left ankle disability and that he was in a wheelchair toward the end of his life.  

The Veteran's death certificate, which in this case is a Report of Death of an American Citizen Abroad, reflects that the Veteran died on June [redacted], 2008, at the Hospital of Traumatology and Orthopaedics in Riga, Latvia.  The cause of death is listed as sepsis, purulent periotonitis in rehabilitation phase, stomach ulcer perforation, thigh-bone spiral fracture, diabetes, cardiomyopathy, and nephropathy.  The report does not specifically identify which conditions were the immediate or underlying cause of death or if any of the other conditions contributed to the Veteran's death.  

At the outset, the Board notes that the evidentiary record contains only two treatment records from the Hospital of Traumatology and Orthopaedics in Riga, Latvia; one treatment record that documents the Veteran's hospitalization and treatment from May 25, 2008, to June 11, 2008, and a June 2008 treatment record which documents the Veteran's entire hospitalization.  Review of the record reveals that these records were submitted by the appellant in support of her claim and there is no indication that VA has attempted to obtain all of the Veteran's treatment records from the Hospital of Traumatology and Orthopaedics in Riga, Latvia.  As such, it is not clear if the evidentiary record contains all available records from the Hospital of Traumatology and Orthopaedics in Riga, Latvia.  

In this regard, the evidentiary record also contains what appear to be excerpts of medical records obtained from the Hospital of Traumatology and Orthopaedics in Riga, Latvia.  In June 2008, the appellant's insurance company faxed a letter which included excerpts from medical records obtained in reference to the Veteran's overseas hospitalization.  The original medical records were not submitted by the insurance company, but the information provided by the insurance company suggests that there are available, yet outstanding treatment records from the Hospital of Traumatology and Orthopaedics.  These records must be obtained prior to a final decision in this claim, as they are relevant to the cause of death claim on appeal.  

In addition, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Notice for a DIC case must also include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Review of the record reveals the appellant has not been provided with adequate notice regarding the Veteran's service-connected disabilities or the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  As such, on remand, the appellant should be provided with a new VCAA letter that complies with Hupp, supra.  

Finally, the Board notes that the evidentiary record does not contain a medical opinion that addresses whether the Veteran's service-connected disabilities were the principal or contributory cause of his death.  The Board finds that a medical opinion is needed that addresses all assertions and relevant evidence in this appeal, including any additional records obtained from the Hospital of Traumatology and Orthopaedics in Riga, Latvia.  See 38 U.S.C.A. § 5103A(a) (2012); De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  The reviewing physician will be requested to opine whether it is at least as likely as not that the Veteran's service-connected lower extremity disabilities, including left ankle fracture, right ankle degenerative changes, right hip degenerative changes, and right knee DJD caused the Veteran's death, contributed substantially, or materially aided or lent assistance to the production of death.  


Other Claims on Appeal

Review of the record reveals that three claims were pending at the time of the Veteran's death.  Prior to his death, the Veteran had initiated claims of service connection for a thigh bone spiral fracture, left hip, claimed as due to service-connected residuals of left ankle fracture, and entitlement to a temporary total rating for convalescence of the thigh bone spiral fracture, left hip.  While the claims were pending, the RO was unable to conduct any evidentiary development or adjudicate the claims prior to the Veteran's death.  A claim of entitlement to TDIU had also been remanded by the Board for additional development in June 2008, but the development was not conducted before the Veteran's death.  

In July 2008, the appellant filed a dependency and indemnity compensation (DIC) claim, which included her claim of service connection for cause of the Veteran's death and entitlement to all benefits to which the Veteran was entitled at the time of his death, including those claims pending at the time of his death, i.e., accrued benefits.  As such, the claims of entitlement to service connection for a thigh bone spiral fracture, left hip, claimed as due to service-connected residuals of left ankle fracture, entitlement to a temporary total rating for the thigh bone fracture, and entitlement to TDIU are being adjudicated for purposes of accrued benefits.  

However, review of the record reveals that the appellant seeks to be substituted as the claimant, as opposed to seeking benefits as the Veteran's surviving spouse.  In this regard, the law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  

The appellant filed a claim seeking substitution in April 2010, but her claim was denied in May 2010.  At the February 2012 Travel Board hearing, however, the appellant expressed disagreement with the RO's denial of her substitution claim.  While the substitution issue would generally be referred to the RO for consideration, in this case, adjudication of the substitution issue may impact the aforementioned cause of death and accrued benefits claims on appeal.  Indeed, with accrued benefits claims, the record is closed on the date of death of the original claimant, whereas, if someone is substituted in as the claimant, the record remains open for the submission and development of any pertinent additional evidence after the death of the original claimant.  See Fast Letter 10-30.  Therefore, if the appellant's request that she be substituted as the claimant is granted, the record will be open as to the service connection and TDIU claims on appeal and VA will be able to conduct all necessary development with respect to those claims.  

As such, the Board concludes that the substitution issue is inextricably intertwined with the cause of death and accrued benefits claims on appeal and, in the interest of fairness to the appellant and efficient usage of VA resources, the Board will also remand the appellant's request for substitution for appropriate development and consideration.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. CT. 75 (U.S. Oct. 3, 2011).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the appellant has been provided with all notification action required by 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

2. After obtaining any necessary authorization and consent from the appellant, obtain the Veteran's treatment records from the Hospital of Traumatology and Orthopaedics in Riga, Latvia, and associate them with the claims file.  

A request for records should be sent directly to the Hospital of Traumatology and Orthopaedics in Riga, Latvia, and to Mondial Assistance, the appellant's insurance company.  

All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts, the AMC/RO is unable to obtain the records identified, the AMC/RO must notify the appellant and her representative and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; and (c) describe any further action to be taken by the AMC/RO with respect to the claim.  The appellant must then be given an opportunity to respond.

3. After any additional records are associated with the claims file, obtain a medical opinion to determine if the Veteran's death was caused by any disability incurred or aggravated by service.  The claims folder, including a copy of this remand, must be made to the examiner.  

Notify the physician that prior to the Veteran's death, his service-connected disabilities were as follows: residuals of left ankle fracture; degenerative changes of the right ankle secondary to the left ankle disability; residuals of dislocation of left shoulder; degenerative changes of the right hip; degenerative joint disease of the right knee secondary to the left ankle; and bilateral hearing loss.  

The examiner must provide an opinion, in light of the lay evidence of frequent falls prior to death (transcript pages 36-38) and medical evidence of record, as to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, including specifically his left ankle or other lower extremity disabilities, singly or with some other condition was the immediate or underlying cause of death? 

b. Is it at least as likely than not that the Veteran's service-connected disabilities, including specifically his left ankle or other lower extremity disabilities, contributed substantially or materially aided or lent assistance to the production of the Veteran's death? 

c. A rationale must be provided for each opinion offered.  If the foregoing questions cannot be answered without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

4. After conducting all necessary evidentiary development, adjudicate the appellant's request for substitution as the claimant with respect to all claims pending at the time of the Veteran's death.  The appellant should be given time to perfect an appeal as to this issue before the current appeal is returned to the Board for adjudication.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


